Citation Nr: 1439442	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  03-18 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a pulled groin muscle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967.  He later served on active duty for training (ACDUTRA) from July 11 to July 24, 1993, and on inactive duty for training (INACDUTRA) from July 9 to July 10, 1993, and from February 5 to February 6, 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2004, the Veteran testified at a hearing before a Decision Review Officer.  In June 2012, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.

The issue of entitlement to service connection for a left eye disorder was previously before the Board.  However, the issue was granted in a June 2014 rating decision.  Therefore, this issue is no longer in appellate status.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was previously before the Board in July 2013, at which time the case was remanded for additional development.  

In March 2014, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed pulled groin.  The VA examiner diagnosed the Veteran with a left groin strain.  However, the examiner's opinion on this issue relies on an apparently incomplete set of facts and is therefore inadequate in aiding the Board in adjudicating the Veteran's claim.  The VA examiner concluded that it was less likely than not that the Veteran's left groin pain was the result of a pulled groin muscle shown in his records during his period of ACDUTRA in July 1993.  In support of this conclusion, the examiner stated that she could not find any other documentation of complaints or treatment for groin pain in the Veteran's medical records since the initial complaints in 1993.  The examiner stated that although the Veteran presently had groin pain, it was more likely related to hip joint pathology.  Further, the VA examiner stated that "an x-ray of the left hip would have been helpful."  However, the VA examination report indicates that no imaging studies were performed, and there were no available diagnostic test findings or results noted in the examination report.

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing questionable or incomplete findings, the Board finds that a remand for an additional VA examination and opinion is necessary in order to determine the etiology of the Veteran's diagnosed left groin strain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed left groin strain.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examination should include a hip x-ray as suggested by the March 2014 VA examiner, and any other diagnostic testing that would aid in providing a well-reasoned opinion.  The reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diagnosed left groin strain had its clinical onset in service or is otherwise related to service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2.  Then readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

